Citation Nr: 1211713	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-06 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular evaluation in excess of 20 percent for service connected spondylolisthesis at L5-S1, with spondylosis, from July 3, 2007, forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had active military service with the United States Air Force from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an evaluation in excess of 10 percent for the low back disability.  In an August 2007 decision by a Decision Review Officer (DRO), an increased 20 percent evaluation was assigned effective from July 3, 2007.  The Veteran continued his appeal with regard to evaluation of both stages.

In a May 2009 decision, the Board denied entitlement to increased Schedular evaluations both before and after July 3, 2007.  The Board additionally remanded the question of entitlement to extraschedular evaluation of the low back since July 3, 2007, for additional development and referral of the matter to the Director, Compensation and Pension Service.

The Board again remanded the matter in July 2010, for full compliance with the May 2009 remand directives.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified at a March 2009 personal hearing before a Veterans Law Judge (VLJ), held via videoconference from the RO.  The presiding VLJ is no longer employed by the Board.  The law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

The Veteran was informed that the VLJ who presided over his hearing and issued the two prior decisions on his appeal was no longer available, and he was offered the opportunity for a new Board hearing in February 2012 correspondence.

In a March 2012 reply, the Veteran stated that he did wish to appear before a VLJ for a new hearing, and he elected a videoconference hearing from the RO.  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a new Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing, and ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


